Title: To James Madison from James Leander Cathcart, 4 June 1801
From: Cathcart, James Leander
To: Madison, James


					
						Sir
						Lazzaretto: Leghorn: June 4th. 1801
					
					In my dispatch No. 6 of which the enclosed is a copy I had the honor to inform you that I should proceed with my family to Tunis and there wait the Presidents orders.  You will therefore be surprized to find my letter dated here before you know my reasons which are as follows. First the Cruisers of Tripoli being all ready to sail I suspected that they might follow our rout & plunder the vessel and insult my family, and I knowing they are all now at sea has determined me to stay here for a few months as nothing can be done untill positive orders arrives from the President.
					Secondly, I conceived it my duty to forward my dispatches to government by the most direct conveyance for which a port in Europe deservedly claimed my preference, and Thirdly I was desirous to know what position the King of Sweden had taken relative to Mr. Tornquists negotiation as I have reason to believe he will never ratify it.  This object I have not been able to determine yet as Mr. Tornquist is at Pisa & does not return untill next week when I have reason to expect every necessary information on the subject which you shall be inform’d of as early as possible.  I was likewise in some doubt lest my last circulars might not have arrived in time to produce the desired effect which idea was realized on my arrival here where I found five American vessels ready to sail and am informed that in consequence of my circulars dated in February having arrived that collections of our vessels have been made in several ports of the mediterranean for the particulars of which I refer you to the reports of our Consuls along the Coast.  Neither had I any business to transact at Tunis which claim’d my immediate attention as Messrs. OBrien Eaton & Nissen can transact any business which may occur, & I have taken a position which will enable government to have a more direct communication with me as the post goes regular from here to all the ports of France Spain & Italy.  I shall by all means endeavor to proceed to Tunis by the time I may reasonably expect orders from the President & shall otherways act for the benefit of the service to the best of my knowledge.
					I shall now proceed to give you a detail of my transactions from the 14th. Ultimo untill the date of the present dispatch.  In the several communications which I have had the honor to make to the department of State I have inform’d government that on my arrival here Mr. Bryan McDonogh had removed several obstacles which lay in the way of my negotiation in consequence of my giving him a bribe of eight hundred dollars.  Said obstacles I have since found were in a great measure placed in my way by himself in order to render the necessity of his assistance more pressing.  A few months after my arrival here Farfara came to me at McDs. request & reported that the sum of eight hundred dollars was a mere trifle in comparison to the service he had render’d the United States & that he expected an addition, & at the same time politely offer’d to transact my business with the Bashaw & to render me every service in his power.  Farfara added that he likewise had render’d the U. S. very essential services & gave me to understand that I was not their friend as the former Agent of the U. S. had given him two thousand dollars & that I could do the same if I thought proper.  To the former I answered that I thank’d him for his offer of service, that the government of the United States generally appointed officers capable of transacting their own business & that I had not permission to delegate my powers to a second person, that the provision? he had receiv’d was adequate to the service he had render’d, & that it was out of my power to give him any farther reward for a transaction which had transpired several months past, and to the latter that as he acknowledged the receipt of two thousand dollars I imagined that he ought to be content for some time, that the former Agent of the U. S. was the best judge of his services & had paid him liberally, that it was otherways with me as he knew I had his letter wherein he requested me not even to mention him as he could not embarrass himself or render me any service whatever but on the contrary, & as I had forwarded said letter to the Department of State I had it not in my power to assign the most distant reason for giving away the public money.  I conceived that should I condescend to such demands in the first instance that I should be making a bad precedent & paving the way for more exorbitant demands which can be of no service to us whatever; for whether you bribe them or not, they still remain in the Bashaws interests upon whose smiles or frowns depends their situation & even existance, and tho I do not alledge that they are the determined enemies of the U. S more than they are of other nations, yet I scruple not to assert that their interest in connection with the Bashaw is diametrically opposite the interests of every christian nation at Peace with said Regency.  Untill after the declaration of War on the 14th. May I had for prudential reasons kept myself upon good terms with McDonogh but the same reasons no longer existing & I knowing that he had endeavor’d to persuade the Bashaw to condemn the brig Catharine & had now forbid the Captains of two British vessels from forwarding or receiving any letters directly or indirectly from the Consul of the United States, I therefore on the 15th. wrote a letter to Sir Hugh Pigot Governor of Malta requesting him to forward some dispatches which were enclosed & circulars; said letter I enclosed in a note to Bryan McDonogh who sent them back again with an impertinent false insinuation which I tore in pieces and enclosed in a note with my packet directed to Sir Hugh which he thought proper to keep (enclosure No. 1) and on the 16th. the port was embargoed.  The cattle from the vessels were disembarked & Farfara came to me from McDonogh to assure me that if I supposed he had ever injured the U. S. I was misinform’d that on the contrary he would render us every service in his power & as a proof he offer’d to remain encharged with the affairs of the United States during my absense.  A message so very different from what I expected & from what I was prepared to answer, astonish’d me.  I informd Farfara that I had already empower’d a Gentleman to transact my business during my absence and treated the rest of his arguments with silent contempt.  He was evidently chagrined & it appears to me highly probable that a plan had been form’d between the Bashaw & these two to endeavor to have our affairs placed in their hands in order to reap a benifit therefrom, but by my empowering Mr. Nissen who is a man who has a character to maintain, which the other has not. They have all been disappointed & Mr. Nissen even was he so disposed, can make not the smallest concession without injuring his own Nation, as I have already informd government in last November that the Bashaw has determined to make the United States Danes Swedes & Batavians equally tributary if they do not repel the demand by force of arms, which if they do, in future they will be respected as much as the French British & Portuguese are.
					On the 16th. inst. a Courier arrived from Tunis but did not bring one line for any Christian in Tripoli, which makes the Consuls suspect that some foul play had taken place.
					On the 18th. I made application again for our Passports which I got all return’d with much difficulty by the twenty second
					On the 19th. I applied for permission to embark my family which I obtain’d but was requested to wait a few days for the Bashaws letters to the Bey of Tunis & Dey of Algiers; Hadgi Mohamude la Sore brought the answer to my message & added that the Bashaw had said he would treat me better than I had him, as he had been informed a few days ago by his Vikil at Tunis Mahenna, that two months ago I had alarm’d our commerce.  I inform’d him that it was above six months since I had taken that measure, as the United States were determined never to be tributary to Tripoli, that our merchant vessels were all arm’d & under convoy, & that he might depend he would never take any of our property without its first being warmly disputed.
					On the 21st. after much perseverance I obtain’d an order from the Bashaw upon the Jews for 1929 dollars, the value of the cloth plunder’d from me by the Bashaw in October 1799  The Jews not having any Cash, I gave them credit for Six months and deposited their security (enclosure No. 2) with Mr. Nissen said sum to remain at the disposal of the U. S. of America  I likewise made an arrangement with Ciddi Daguize to pay at Tripoli to Mr. Nissen if necessary, for our use, the sum of two thousand dollars & to draw upon Mr. Eaton at Tunis for the amount.
					On the 22nd. Ciddi Daguize inform’d me that the Bashaw expected I would give him a receipt for his letters.  I inform’d him that if the Bashaw entrusted me with any letters I would take care of them, but as I was by no means ambitious to become his courier I certainly would give him no receipt for them & if he suppos’d them not safe in my hands he had better make use of some better conveyance.
					On the 23rd. no letters appearing I sent to inform the Bashaw I should embark  precisely at 5 P. M.  I took leave of Daguize & all the Consuls & were accompanied by them on board the Imperial Polacca Thetis where they wish’d me a pleasant passage as they supposed to Tunis.
					On the 24th. at Sun rise Mr. Nissen came on board with a letter from the Bashaw of Tripoli to the Bey of Tunis which I recd. & made sail immediately steering a direct course for Cape Bon.  When I got out of sight of land, I shaped our course for Malta & in fifty-nine hours from our departure landed my dispatch No. 6 at the City of Valletta and 24 Circular letters  Mr. England my correspondent there inform’d me that a convoy would sail for England & Gibraltar in a few days and that my dispatch & letters should be forwarded with the greatest dispatch.  I then shaped our course for the west end of Sicily and on the 29 ins. was boarded by a Tunisian Galiot belonging to the Sahib tappa and commanded by raiz Candiotto, who sent Bekir Shanix and an other on board of us, who made me open all our trunks, tumbled all our cloaths but took nothing from me, but a Damizan of Malaga wine some fowls vegetables & fruit, but from the vessel they plunder’d several articles among which was the Captains Octant, Chart, & only Compass  However at the pressing remonstrance of the Captain, Raiz Candioto condescended to give him an old french Compass, whose needle fortunately retain’d its magnetism, & which I fitted up with paste & sealing wax so as to serve our purpose, with the assistance of which we arrived here on the 2nd. of June.  Mrs. Cathcart and daughters were very much intimidated in consequence of the Brute Behir Shanix having drawn his sabre several times in the Cabin, not with any intention to hurt any person but merely to cut twine & other ligatures which were round the articles he plunder’d.
					At 3 PM I came onshore to the health office & deliver’d to Mr. Appleton fourteen circulars who promised to forward them immediately, & inform’d me of my fellow Citizens intentions to sail which occasioned my official letter (enclosure No. 3) which I delivered on the third instant & removed my family to the Lazzaretto where we are sentenced to perform twenty five days Quarantine in consequence of being boarded by the Tunisians.  Should any of our Frigates arrive in the mediterranean while I remain here they will find every necessary intelligence deposited at Algiers & Tunis, and I imagine the saving of several vessels & cargoes is of such great importance & the expense attending my expedition bearing so small a proportion to service render’d, that it cannot fail to meet the approbation of the President, who I beg leave to congratulate on his election to the chief magistracy of the United States, I not having known of it before my arrival here, as I have only receiv’d one letter from the Department of State since my arrival in Barbary.  I am with sentiments of the greatest respect Sir Your most Obedt. Servt.
					
						James Lear: Cathcart
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
